Citation Nr: 1442397	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1 Entitlement to service connection for bilateral hearing loss.

2 Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from September 1946 to August 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis Missouri.

The Board remanded this matter in June 2014 for additional development, which has not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum opinion.

The Board remanded this matter in June 2014 for a VA Compensation and Pension examination and opinion addressing the etiology of the Veteran's bilateral hearing loss and tinnitus.  An examination was conducted in July 2014.  In the opinion, the examiner addressed the Veteran's military occupational specialty, "clerk", but did not address the Veteran's contention that he was exposed to machine gun fire on the firing range for one week during service without hearing protection.  Notably, the Board has found that the Veteran is competent to report having been exposed to machine gun fire during service.  Accordingly, a remand is necessary to obtain an addendum opinion addressing whether the Veteran's hearing loss and tinnitus are in any way related to his exposure to machine gun fire during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims to the July 2014 VA Compensation and Pension examiner for an addendum opinion.  If the July 2014 VA examiner is not available, another qualified examiner should be asked to provide the addendum opinion.  The examiner must be provided access to the Virtual VA and VBMS systems.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher decree of probability) that any hearing loss had its clinical onset during active service or is otherwise related to active service, to include exposure to machine gun fire.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher decree of probability) that tinnitus had its clinical onset during active service or is otherwise related to active service, to include exposure to machine gun fire

The examiner must provide reasons for his or her opinions.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions had its clinical onset during active service or is otherwise related to active service, to include exposure to machine gun fire.

2. Then readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



